            Case 1:21-cv-00986-CM Document 5 Filed 03/10/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHAD JOHNSON,

                                 Plaintiff,
                                                                   21-CV-0986 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS, ET AL.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated February 8, 2021, the Court directed Plaintiff, within thirty days, to

submit a prisoner authorization and an amended request to proceed in forma pauperis (“IFP

application”) and or pay the $402.00 in fees required to file a civil action in this Court. That

order specified that failure to comply would result in dismissal of the complaint. Plaintiff has not

filed a prisoner authorization and amended IFP application or paid the fee. Accordingly, the

complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 10, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
